Title: To James Madison from Robert Purviance (Abstract), 29 April 1805
From: Purviance, Robert
To: Madison, James


29 April 1805, “Collector’s Office Baltimore.” “Inclosed you will receive a Letter [not found] which was transmitted to me by Mr. Lee, the Consul at Bordeaux, together with a Bill of Loading [not found] for one Box, shipped by him on board the Brig Lyon, and addressed to my care for the President.
“Mr. Lee mentions two Boxes in his Letter which I suppose to be correct as the Manifest corresponds therewith.
“I will embrace the first Opportunity for forwarding them as soon as they are discharged from on board the vessel.”
